BRannon, Judge,

dissentmg:

I dissent. I deem the matter of sufficient importance to make a short note. The decision virtually denies the right of a defendant filing in an action in a justice’s court offsets to choose between a trial in that court and the circuit court. Appeal from a justice’s judgment is a matter of right. Ho cause need be shown, and in the circuit court there is a new trial, without regard to the trial before the justice. That trial has nothing to do with the trial on the appeal-. The defendant may prefer a trial before a competent judge. Or he may have forgotten to attend before the justice, or even neglected the trial, or have failed for other cause. He can appeal of right within the limit for appeal. You cannot say his offset is fictitious. That is a matter to be tested by the evidence on appeal. This is a question of fact for the jury. The character of the claim, whether well founded or fictitious or genuine, must be decided on the trial by the jury. That is a question of fact on which the suitor has a right to- appeal to a jury, and I cannot see how the court can put its stamp of condemnation on it in advance of the evidence before a jury.